[ex101pspagr001.jpg]
April 20, 2020



--------------------------------------------------------------------------------



 
[ex101pspagr002.jpg]




--------------------------------------------------------------------------------



 
[ex101pspagr003.jpg]
PAYROLL SUPPORT PROGRAM AGREEMENT INTRODUCTION The Coronavirus Aid, Relief, and
Economic Security Act (CARES Act or Act) directs the Department of the Treasury
(Treasury) to provide Payroll Support (as defined herein) to passenger air
carriers, cargo air carriers, and certain contractors that must be exclusively
used for the continuation of payment of Employee Salaries, Wages, and Benefits
(as defined herein). The Act permits Treasury to provide Payroll Support in such
form, and on such terms and conditions, as the Secretary of the Treasury
determines appropriate, and requires certain assurances from the Recipient (as
defined herein). This Payroll Support Program Agreement, including the
application and all supporting documents submitted by the Recipient and the
Payroll Support Certification attached hereto (collectively, Agreement),
memorializes the binding terms and conditions applicable to the Recipient.
DEFINITIONS As used in this Agreement, the following terms shall have the
following respective meanings, unless the context clearly requires otherwise. In
addition, this Agreement shall be construed in a manner consistent with any
public guidance Treasury may from time to time issue regarding the
implementation of Division A, Title IV, Subtitle B of the CARES Act. Act or
CARES Act means the Coronavirus Aid, Relief, and Economic Security Act (Pub. L.
No. 116-136). Additional Payroll Support Payment means any disbursement of
Payroll Support occurring after the first disbursement of Payroll Support under
this Agreement. Affiliate means any Person that directly or indirectly controls,
is controlled by, or is under common control with, the Recipient. For purposes
of this definition, “control” of a Person shall mean having the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person, whether by ownership of voting equity, by contract, or
otherwise. Benefits means, without duplication of any amounts counted as Salary
or Wages, pension expenses in respect of Employees, all expenses for accident,
sickness, hospital, and death benefits to Employees, and the cost of insurance
to provide such benefits; any Severance Pay or Other Benefits payable to
Employees pursuant to a bona fide voluntary early retirement program or
voluntary furlough; and any other similar expenses paid by the Recipient for the
benefit of Employees, including any other fringe benefit expense described in
lines 10 and 11 of Financial Reporting Schedule P-6, Form 41, as published by
the Department of Transportation, but excluding any Federal, state, or local
payroll taxes paid by the Recipient. Corporate Officer means, with respect to
the Recipient, its president; any vice president in charge of a principal
business unit, division, or function (such as sales, administration or finance);
any other officer who performs a policy-making function; or any other person who
2



--------------------------------------------------------------------------------



 
[ex101pspagr004.jpg]
performs similar policy making functions for the Recipient. Executive officers
of subsidiaries or parents of the Recipient may be deemed Corporate Officers of
the Recipient if they perform such policy-making functions for the Recipient.
Employee means an individual who is employed by the Recipient and whose
principal place of employment is in the United States (including its territories
and possessions), including salaried, hourly, full-time, part-time, temporary,
and leased employees, but excluding any individual who is a Corporate Officer or
independent contractor. Involuntary Termination or Furlough means the Recipient
terminating the employment of one or more Employees or requiring one or more
Employees to take a temporary suspension or unpaid leave for any reason,
including a shut-down or slow-down of business; provided, however, that an
Involuntary Termination or Furlough does not include a Permitted Termination or
Furlough. Maximum Awardable Amount means the amount determined by the Secretary
with respect to the Recipient pursuant to section 4113(a)(1), (2), or (3) (as
applicable) of the CARES Act. Payroll Support means funds disbursed by the
Secretary to the Recipient under this Agreement, including the first
disbursement of Payroll Support and any Additional Payroll Support Payment.
Permitted Termination or Furlough means, with respect to an Employee, (1) a
voluntary furlough, voluntary leave of absence, voluntary resignation, or
voluntary retirement, (2) termination of employment resulting from such
Employee’s death or disability, or (3) the Recipient terminating the employment
of such Employee for cause or placing such Employee on a temporary suspension or
unpaid leave of absence for disciplinary reasons, in either case, as reasonably
determined by the Recipient acting in good faith. Person means any natural
person, corporation, limited liability company, partnership, joint venture,
trust, business association, governmental entity, or other entity. Recipient
means, collectively, the Signatory Entity; its Affiliates that are air carriers
as defined in 49 U.S.C. § 40102; and their respective heirs, executors,
administrators, successors, and assigns. Salary means, without duplication of
any amounts counted as Benefits, a predetermined regular payment, typically paid
on a weekly or less frequent basis but which may be expressed as an hourly,
weekly, annual or other rate, as well as cost-of-living differentials, vacation
time, paid time off, sick leave, and overtime pay, paid by the Recipient to its
Employees, but excluding any Federal, state, or local payroll taxes paid by the
Recipient. Secretary means the Secretary of the Treasury. Severance Pay or Other
Benefits means any severance payment or other similar benefits, including cash
payments, health care benefits, perquisites, the enhancement or acceleration of
the payment or vesting of any payment or benefit or any other in-kind benefit
payable (whether in lump sum or over time, including after March 24, 2022) by
the Recipient to a Corporate Officer or Employee in connection with any
termination of such Corporate Officer’s or Employee’s employment (including,
without limitation, resignation, severance, retirement, or constructive
termination), which shall be determined and calculated in respect of any
Employee or Corporate 3



--------------------------------------------------------------------------------



 
[ex101pspagr005.jpg]
Officer of the Recipient in the manner prescribed in 17 CFR 229.402(j) (without
regard to its limitation to the five most highly compensated executives and
using the actual date of termination of employment rather than the last business
day of the Recipient’s last completed fiscal year as the trigger event).
Signatory Entity means the passenger air carrier, cargo air carrier, or
contractor that has entered into this Agreement. Taxpayer Protection Instruments
means warrants, options, preferred stock, debt securities, notes, or other
financial instruments issued by the Recipient or an Affiliate to Treasury as
compensation for the Payroll Support under this Agreement, if applicable. Total
Compensation means compensation including salary, wages, bonuses, awards of
stock, and any other financial benefits provided by the Recipient or an
Affiliate, as applicable, which shall be determined and calculated for the 2019
calendar year or any applicable 12-month period in respect of any Employee or
Corporate Officer of the Recipient in the manner prescribed under paragraph e.5
of the award term in 2 CFR part 170, App. A, but excluding any Severance Pay or
Other Benefits in connection with a termination of employment. Wage means,
without duplication of any amounts counted as Benefits, a payment, typically
paid on an hourly, daily, or piecework basis, including cost-of-living
differentials, vacation, paid time off, sick leave, and overtime pay, paid by
the Recipient to its Employees, but excluding any Federal, state, or local
payroll taxes paid by the Recipient. PAYROLL SUPPORT PAYMENTS 1. Upon the
execution of this Agreement by Treasury and the Recipient, the Secretary shall
approve the Recipient’s application for Payroll Support. 2. The Recipient may
receive Payroll Support in multiple payments up to the Maximum Awardable Amount,
and the amounts (individually and in the aggregate) and timing of such payments
will be determined by the Secretary in his sole discretion. The Secretary may,
in his sole discretion, increase or reduce the Maximum Awardable Amount (a)
consistent with section 4113(a) of the CARES Act and (b) on a pro rata basis in
order to address any shortfall in available funds, pursuant to section 4113(c)
of the CARES Act. 3. The Secretary may determine in his sole discretion that any
Payroll Support shall be conditioned on, and subject to, such additional terms
and conditions (including the receipt of, and any terms regarding, Taxpayer
Protection Instruments) to which the parties may agree in writing. TERMS AND
CONDITIONS Retaining and Paying Employees 4. The Recipient shall use the Payroll
Support exclusively for the continuation of payment of Wages, Salaries, and
Benefits to the Employees of the Recipient. 4



--------------------------------------------------------------------------------



 
[ex101pspagr006.jpg]
a. Furloughs and Layoffs. The Recipient shall not conduct an Involuntary
Termination or Furlough of any Employee between the date of this Agreement and
September 30, 2020. b. Employee Salary, Wages, and Benefits i. Salary and Wages.
Except in the case of a Permitted Termination or Furlough, the Recipient shall
not, between the date of this Agreement and September 30, 2020, reduce, without
the Employee’s consent, (A) the pay rate of any Employee earning a Salary, or
(B) the pay rate of any Employee earning Wages. ii. Benefits. Except in the case
of a Permitted Termination or Furlough, the Recipient shall not, between the
date of this Agreement and September 30, 2020, reduce, without the Employee’s
consent, the Benefits of any Employee; provided, however, that for purposes of
this paragraph, personnel expenses associated with the performance of work
duties, including those described in line 10 of Financial Reporting Schedule
P-6, Form 41, as published by the Department of Transportation, may be reduced
to the extent the associated work duties are not performed. Dividends and
Buybacks 5. Through September 30, 2021, neither the Recipient nor any Affiliate
shall, in any transaction, purchase an equity security of the Recipient or of
any direct or indirect parent company of the Recipient that, in either case, is
listed on a national securities exchange. 6. Through September 30, 2021, the
Recipient shall not pay dividends, or make any other capital distributions, with
respect to the common stock (or equivalent equity interest) of the Recipient.
Limitations on Certain Compensation 7. Beginning March 24, 2020, and ending
March 24, 2022, the Recipient and its Affiliates shall not pay any of the
Recipient’s Corporate Officers or Employees whose Total Compensation exceeded
$425,000 in calendar year 2019 (other than an Employee whose compensation is
determined through an existing collective bargaining agreement entered into
before March 27, 2020): a. Total Compensation which exceeds, during any 12
consecutive months of such two- year period, the Total Compensation the
Corporate Officer or Employee received in calendar year 2019; or b. Severance
Pay or Other Benefits in connection with a termination of employment with the
Recipient which exceed twice the maximum Total Compensation received by such
Corporate Officer or Employee in calendar year 2019. 5



--------------------------------------------------------------------------------



 
[ex101pspagr007.jpg]
8. Beginning March 24, 2020, and ending March 24, 2022, the Recipient and its
Affiliates shall not pay any of the Recipient’s Corporate Officers or Employees
whose Total Compensation exceeded $3,000,000 in calendar year 2019 Total
Compensation in excess of the sum of: a. $3,000,000; and b. 50 percent of the
excess over $3,000,000 of the Total Compensation received by such Corporate
Officer or Employee in calendar year 2019. 9. For purposes of determining
applicable amounts under paragraphs 7 and 8 with respect to any Corporate
Officer or Employee who was employed by the Recipient or an Affiliate for less
than all of calendar year 2019, the amount of Total Compensation in calendar
year 2019 shall mean such Corporate Officer’s or Employee’s Total Compensation
on an annualized basis. Continuation of Service 10. If the Recipient is an air
carrier, until March 1, 2022, the Recipient shall comply with any applicable
requirement issued by the Secretary of Transportation under section 4114(b) of
the CARES Act to maintain scheduled air transportation service to any point
served by the Recipient before March 1, 2020. Effective Date 11. This Agreement
shall be effective as of the date of its execution by both parties. Reporting
and Auditing 12. Until the calendar quarter that begins after the later of March
24, 2022, and the date on which no Taxpayer Protection Instrument is
outstanding, not later than 45 days after the end of each of the first three
calendar quarters of each calendar year and 90 days after the end of each
calendar year, the Signatory Entity, on behalf of itself and each other
Recipient, shall certify to Treasury that it is in compliance with the terms and
conditions of this Agreement and provide a report containing the following: a.
the amount of Payroll Support funds expended during such quarter; b. the
Recipient’s financial statements (audited by an independent certified public
accountant, in the case of annual financial statements); and c. a copy of the
Recipient’s IRS Form 941 filed with respect to such quarter; and d. a detailed
summary describing, with respect to the Recipient, (a) any changes in Employee
headcount during such quarter and the reasons therefor, including any
Involuntary Termination or Furlough, (b) any changes in the amounts spent by the
Recipient on Employee Wages, Salary, and Benefits during such quarter, and (c)
any changes in Total Compensation for, and any Severance Pay or Other Benefits
in connection with the termination of, Corporate Officers and Employees subject
to 6



--------------------------------------------------------------------------------



 
[ex101pspagr008.jpg]
limitation under this Agreement during such quarter; and the reasons for any
such changes. 13. If the Recipient or any Affiliate, or any Corporate Officer of
the Recipient or any Affiliate, becomes aware of facts, events, or circumstances
that may materially affect the Recipient’s compliance with the terms and
conditions of this Agreement, the Recipient or Affiliate shall promptly provide
Treasury with a written description of the events or circumstances and any
action taken, or contemplated, to address the issue. 14. In the event the
Recipient contemplates any action to commence a bankruptcy or insolvency
proceeding in any jurisdiction, the Recipient shall promptly notify Treasury.
15. The Recipient shall: a. Promptly provide to Treasury and the Treasury
Inspector General a copy of any Department of Transportation Inspector General
report, audit report, or report of any other oversight body, that is received by
the Recipient relating to this Agreement. b. Immediately notify Treasury and the
Treasury Inspector General of any indication of fraud, waste, abuse, or
potentially criminal activity pertaining to the Payroll Support. c. Promptly
provide Treasury with any information Treasury may request relating to
compliance by the Recipient and its Affiliates with this Agreement. 16. The
Recipient and Affiliates will provide Treasury, the Treasury Inspector General,
and such other entities as authorized by Treasury timely and unrestricted access
to all documents, papers, or other records, including electronic records, of the
Recipient related to the Payroll Support, to enable Treasury and the Treasury
Inspector General to make audits, examinations, and otherwise evaluate the
Recipient’s compliance with the terms of this Agreement. This right also
includes timely and reasonable access to the Recipient’s and its Affiliates’
personnel for the purpose of interview and discussion related to such documents.
This right of access shall continue as long as records are required to be
retained. Recordkeeping and Internal Controls 17. If Treasury notifies the
Recipient that the first disbursement of Payroll Support to the Recipient under
this Agreement is the Maximum Awardable Amount (subject to any pro rata
reductions and as determined by the Secretary as of the date of such
disbursement), the Recipient shall maintain the Payroll Support funds in a
separate account over which Treasury shall have a perfected security interest to
continue the payment of Wages, Salary, and Benefits to the Employees. For the
avoidance of doubt, regardless whether the first disbursement of Payroll Support
to the Recipient under this Agreement is the Maximum Awardable Amount, if the
Recipient is a debtor as defined under 11 U.S.C. § 101(13), the Payroll Support
funds, any claim or account receivable arising under this Agreement, and any
segregated account holding funds received under this Agreement shall not
constitute or become property of the estate under 11 U.S.C. § 541. 7



--------------------------------------------------------------------------------



 
[ex101pspagr009.jpg]
18. The Recipient shall expend and account for Payroll Support funds in a manner
sufficient to: a. Permit the preparation of accurate, current, and complete
quarterly reports as required under this Agreement. b. Permit the tracing of
funds to a level of expenditures adequate to establish that such funds have been
used as required under this Agreement. 19. The Recipient shall establish and
maintain effective internal controls over the Payroll Support; comply with all
requirements related to the Payroll Support established under applicable Federal
statutes and regulations; monitor compliance with Federal statutes, regulations,
and the terms and conditions of this Agreement; and take prompt corrective
actions in accordance with audit recommendations. The Recipient shall promptly
remedy any identified instances of noncompliance with this Agreement. 20. The
Recipient and Affiliates shall retain all records pertinent to the receipt of
Payroll Support and compliance with the terms and conditions of this Agreement
(including by suspending any automatic deletion functions for electronic
records, including e-mails) for a period of three years following the period of
performance. Such records shall include all information necessary to
substantiate factual representations made in the Recipient’s application for
Payroll Support, including ledgers and sub-ledgers, and the Recipient’s and
Affiliates’ compliance with this Agreement. While electronic storage of records
(backed up as appropriate) is preferable, the Recipient and Affiliates may store
records in hardcopy (paper) format. The term “records” includes all relevant
financial and accounting records and all supporting documentation for the
information reported on the Recipient’s quarterly reports. 21. If any
litigation, claim, investigation, or audit relating to the Payroll Support is
started before the expiration of the three-year period, the Recipient and
Affiliates shall retain all records described in paragraph 20 until all such
litigation, claims, investigations, or audit findings have been completely
resolved and final judgment entered or final action taken. Remedies 22. If
Treasury believes that an instance of noncompliance by the Recipient or an
Affiliate with (a) this Agreement, (b) sections 4114 or 4116 of the CARES Act,
or (c) the Internal Revenue Code of 1986 as it applies to the receipt of Payroll
Support has occurred, Treasury may notify the Recipient in writing of its
proposed determination of noncompliance, provide an explanation of the nature of
the noncompliance, and specify a proposed remedy. Upon receipt of such notice,
the Recipient shall, within seven days, accept Treasury’s proposed remedy,
propose an alternative remedy, or provide information and documentation
contesting Treasury’s proposed determination. Treasury shall consider any such
submission by the Recipient and make a final written determination, which will
state Treasury’s findings regarding noncompliance and the remedy to be imposed.
23. If Treasury makes a final determination under paragraph 22 that an instance
of noncompliance has occurred, Treasury may, in its sole discretion, withhold
any Additional Payroll Support Payments; require the repayment of the amount of
any previously disbursed 8



--------------------------------------------------------------------------------



 
[ex101pspagr010.jpg]
Payroll Support, with appropriate interest; require additional reporting or
monitoring; initiate suspension or debarment proceedings as authorized under 2
CFR Part 180; terminate this Agreement; or take any such other action as
Treasury, in its sole discretion, deems appropriate. 24. Treasury may make a
final determination regarding noncompliance without regard to paragraph 22 if
Treasury determines, in its sole discretion, that such determination is
necessary to protect a material interest of the Federal Government. In such
event, Treasury shall notify the Recipient of the remedy that Treasury, in its
sole discretion, shall impose, after which the Recipient may contest Treasury’s
final determination or propose an alternative remedy in writing to Treasury.
Following the receipt of such a submission by the Recipient, Treasury may, in
its sole discretion, maintain or alter its final determination. 25. Any final
determination of noncompliance and any final determination to take any remedial
action described herein shall not be subject to further review. To the extent
permitted by law, the Recipient waives any right to judicial review of any such
determinations and further agrees not to assert in any court any claim arising
from or relating to any such determination or remedial action. 26. Instead of,
or in addition to, the remedies listed above, Treasury may refer any
noncompliance or any allegations of fraud, waste, or abuse to the Treasury
Inspector General. 27. Treasury, in its sole discretion, may grant any request
by the Recipient for termination of this Agreement, which such request shall be
in writing and shall include the reasons for such termination, the proposed
effective date of the termination, and the amount of any unused Payroll Support
funds the Recipient requests to return to Treasury. Treasury may, in its sole
discretion, determine the extent to which the requirements under this Agreement
may cease to apply following any such termination. 28. If Treasury determines
that any remaining portion of the Payroll Support will not accomplish the
purpose of this Agreement, Treasury may terminate this Agreement in its entirety
to the extent permitted by law. Debts 29. Any Payroll Support in excess of the
amount which Treasury determines, at any time, the Recipient is authorized to
receive or retain under the terms of this Agreement constitutes a debt to the
Federal Government. 30. Any debts determined to be owed by the Recipient to the
Federal Government shall be paid promptly by the Recipient. A debt is delinquent
if it has not been paid by the date specified in Treasury’s initial written
demand for payment, unless other satisfactory arrangements have been made.
Interest, penalties, and administrative charges shall be charged on delinquent
debts in accordance with 31 U.S.C. § 3717, 31 CFR 901.9, and paragraphs 31 and
32. Treasury will refer any debt that is more than 180 days delinquent to
Treasury’s Bureau of the Fiscal Service for debt collection services. 9



--------------------------------------------------------------------------------



 
[ex101pspagr011.jpg]
31. Penalties on any debts shall accrue at a rate of not more than 6 percent per
year or such other higher rate as authorized by law. 32. Administrative charges
relating to the costs of processing and handling a delinquent debt shall be
determined by Treasury. 33. The Recipient shall not use funds from other
federally sponsored programs to pay a debt to the government arising under this
Agreement. Protections for Whistleblowers 34. In addition to other applicable
whistleblower protections, in accordance with 41 U.S.C. § 4712, the Recipient
shall not discharge, demote, or otherwise discriminate against an Employee as a
reprisal for disclosing information to a Person listed below that the Employee
reasonably believes is evidence of gross mismanagement of a Federal contract or
grant, a gross waste of Federal funds, an abuse of authority relating to a
Federal contract or grant, a substantial and specific danger to public health or
safety, or a violation of law, rule, or regulation related to a Federal contract
(including the competition for or negotiation of a contract) or grant: a. A
Member of Congress or a representative of a committee of Congress; b. An
Inspector General; c. The Government Accountability Office; d. A Treasury
employee responsible for contract or grant oversight or management; e. An
authorized official of the Department of Justice or other law enforcement
agency; f. A court or grand jury; or g. A management official or other Employee
of the Recipient who has the responsibility to investigate, discover, or address
misconduct. Lobbying 35. The Recipient shall comply with the provisions of 31
U.S.C. § 1352, as amended, and with the regulations at 31 CFR Part 21.
Non-Discrimination 36. The Recipient shall comply with, and hereby assures that
it will comply with, all applicable Federal statutes and regulations relating to
nondiscrimination including: a. Title VI of the Civil Rights Act of 1964 (42
U.S.C. § 2000d et seq.), including Treasury’s implementing regulations at 31 CFR
Part 22; 10



--------------------------------------------------------------------------------



 
[ex101pspagr012.jpg]
b. Section 504 of the Rehabilitation Act of 1973, as amended (29 U.S.C. § 794);
c. The Age Discrimination Act of 1975, as amended (42 U.S.C. §§ 6101–6107),
including Treasury’s implementing regulations at 31 CFR Part 23 and the general
age discrimination regulations at 45 CFR Part 90; and d. The Air Carrier Access
Act of 1986 (49 U.S.C. § 41705). Additional Reporting 37. Within seven days
after the date of this Agreement, the Recipient shall register in SAM.gov, and
thereafter maintain the currency of the information in SAM.gov until at least
March 24, 2022. The Recipient shall review and update such information at least
annually after the initial registration, and more frequently if required by
changes in the Recipient’s information. The Recipient agrees that this Agreement
and information related thereto, including the Maximum Awardable Amount and any
executive total compensation reported pursuant to paragraph 38, may be made
available to the public through a U.S. Government website, including SAM.gov.
38. For purposes of paragraph 37, the Recipient shall report total compensation
as defined in paragraph e.5 of the award term in 2 CFR part 170, App. A for each
of the Recipient’s five most highly compensated executives for the preceding
completed fiscal year, if: a. the total Payroll Support is $25,000 or more; b.
in the preceding fiscal year, the Recipient received: i. 80 percent or more of
its annual gross revenues from Federal procurement contracts (and subcontracts)
and Federal financial assistance, as defined at 2 CFR 170.320 (and subawards);
and ii. $25,000,000 or more in annual gross revenues from Federal procurement
contracts (and subcontracts) and Federal financial assistance, as defined at 2
CFR 170.320 (and subawards); and c. the public does not have access to
information about the compensation of the executives through periodic reports
filed under section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15
U.S.C. 78m(a), 78o(d)) or section 6104 of the Internal Revenue Code of 1986. To
determine if the public has access to the compensation information, the
Recipient shall refer to U.S. Securities and Exchange Commission total
compensation filings at http://www.sec.gov/answers/execomp.htm. 39. The
Recipient shall report executive total compensation described in paragraph 38:
a. as part of its registration profile at https://www.sam.gov; and 11



--------------------------------------------------------------------------------



 
[ex101pspagr013.jpg]
b. within five business days after the end of each month following the month in
which this Agreement becomes effective, and annually thereafter. 40. The
Recipient agrees that, from time to time, it will, at its own expense, promptly
upon reasonable request by Treasury, execute and deliver, or cause to be
executed and delivered, or use its commercially reasonable efforts to procure,
all instruments, documents and information, all in form and substance reasonably
satisfactory to Treasury, to enable Treasury to ensure compliance with, or
effect the purposes of, this Agreement, which may include, among other documents
or information, (a) certain audited financial statements of the Recipient, (b)
documentation regarding the Recipient’s revenues derived from its business as a
passenger or cargo air carrier or regarding the passenger air carriers for which
the Recipient provides services as a contractor (as the case may be), and (c)
the Recipient’s most recent quarterly Federal tax returns. The Recipient agrees
to provide Treasury with such documents or information promptly. 41. If the
total value of the Recipient’s currently active grants, cooperative agreements,
and procurement contracts from all Federal awarding agencies exceeds $10,000,000
for any period before termination of this Agreement, then the Recipient shall
make such reports as required by 2 CFR part 200, Appendix XII. Other 42. The
Recipient acknowledges that neither Treasury, nor any other actor, department,
or agency of the Federal Government, shall condition the provision of Payroll
Support on the Recipient’s implementation of measures to enter into negotiations
with the certified bargaining representative of a craft or class of employees of
the Recipient under the Railway Labor Act (45 U.S.C. 151 et seq.) or the
National Labor Relations Act (29 U.S.C. 151 et seq.), regarding pay or other
terms and conditions of employment. 43. Notwithstanding any other provision of
this Agreement, the Recipient has no right to, and shall not, transfer, pledge,
mortgage, encumber, or otherwise assign this Agreement or any Payroll Support
provided under this Agreement, or any interest therein, or any claim, account
receivable, or funds arising thereunder or accounts holding Payroll Support, to
any party, bank, trust company, or other Person without the express written
approval of Treasury. 44. The Signatory Entity will cause its Affiliates to
comply with all of their obligations under or relating to this Agreement. 45.
Unless otherwise provided in guidance issued by Treasury or the Internal Revenue
Service, the form of any Taxpayer Protection Instrument held by Treasury and any
subsequent holder will be treated as such form for purposes of the Internal
Revenue Code of 1986 (for example, a Taxpayer Protection Instrument in the form
of a note will be treated as indebtedness for purposes of the Internal Revenue
Code of 1986). 46. This Agreement may not be amended or modified except pursuant
to an agreement in writing entered into by the Recipient and Treasury, except
that Treasury may unilaterally amend this Agreement if required in order to
comply with applicable Federal law or regulation. 12



--------------------------------------------------------------------------------



 
[ex101pspagr014.jpg]
47. Subject to applicable law, Treasury may, in its sole discretion, waive any
term or condition under this Agreement imposing a requirement on the Recipient
or any Affiliate. 48. This Agreement shall bind and inure to the benefit of the
parties and their respective heirs, executors, administrators, successors, and
assigns. 49. The Recipient represents and warrants to Treasury that this
Agreement, and the issuance and delivery to Treasury of the Taxpayer Protection
Instruments, if applicable, have been duly authorized by all requisite corporate
and, if required, stockholder action, and will not result in the violation by
the Recipient of any provision of law, statute, or regulation, or of the
articles of incorporation or other constitutive documents or bylaws of the
Recipient, or breach or constitute an event of default under any material
contract to which the Recipient is a party. 50. The Recipient represents and
warrants to Treasury that this Agreement has been duly executed and delivered by
the Recipient and constitutes a legal, valid, and binding obligation of the
Recipient enforceable against the Recipient in accordance with its terms. 51.
This Agreement may be executed in counterparts, each of which shall constitute
an original, but all of which together shall constitute a single contract. 52.
The words “execution,” “signed,” “signature,” and words of like import in any
assignment shall be deemed to include electronic signatures or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act. Notwithstanding anything herein to the contrary, delivery of
an executed counterpart of a signature page of this Agreement by electronic
means, or confirmation of the execution of this Agreement on behalf of a party
by an email from an authorized signatory of such party, shall be effective as
delivery of a manually executed counterpart of this Agreement. 53. The captions
and paragraph headings appearing herein are included solely for convenience of
reference and are not intended to affect the interpretation of any provision of
this Agreement. 54. This Agreement is governed by and shall be construed in
accordance with Federal law. Insofar as there may be no applicable Federal law,
this Agreement shall be construed in accordance with the laws of the State of
New York, without regard to any rule of conflicts of law (other than section
5-1401 of the New York General Obligations Law) that would result in the
application of the substantive law of any jurisdiction other than the State of
New York. 55. Nothing in this Agreement shall require any unlawful action or
inaction by either party. 13



--------------------------------------------------------------------------------



 
[ex101pspagr015.jpg]
56. The requirement pertaining to trafficking in persons at 2 CFR 175.15(b) is
incorporated herein and made applicable to the Recipient. 57. This Agreement,
together with the attachments hereto, including the Payroll Support
Certification and any attached terms regarding Taxpayer Protection Instruments,
constitute the entire agreement of the parties relating to the subject matter
hereof and supersede any previous agreements and understandings, oral or
written, relating to the subject matter hereof. There may exist other agreements
between the parties as to other matters, which are not affected by this
Agreement and are not included within this integration clause. 58. No failure by
either party to insist upon the strict performance of any provision of this
Agreement or to exercise any right or remedy hereunder, and no acceptance of
full or partial Payroll Support (if applicable) or other performance by either
party during the continuance of any such breach, shall constitute a waiver of
any such breach of such provision. ATTACHMENT Payroll Support Program
Certification of Corporate Officer of Recipient 14



--------------------------------------------------------------------------------



 
[ex101pspagr016.jpg]
PAYROLL SUPPORT PROGRAM CERTIFICATION OF CORPORATE OFFICER OF RECIPIENT In
connection with the Payroll Support Program Agreement (Agreement) between
Allegiant Air, LLC and the Department of the Treasury (Treasury) relating to
Payroll Support being provided by Treasury to the Recipient under Division A,
Title IV, Subtitle B of the Coronavirus Aid, Relief and Economic Security Act, I
hereby certify under penalty of perjury to the Treasury that all of the
following are true and correct. Capitalized terms used but not defined herein
have the meanings set forth in the Agreement. (1) I have the authority to make
the following representations on behalf of myself and the Recipient. I
understand that these representations will be relied upon as material in the
decision by Treasury to provide Payroll Support to the Recipient. (2) The
information and certifications provided by the Recipient in an application for
Payroll Support, and in any attachments or other information provided by the
Recipient to Treasury related to the application, are true and correct and do
not contain any materially false, fictitious, or fraudulent statement, nor any
concealment or omission of any material fact. (3) The Recipient has the legal
authority to apply for the Payroll Support, and it has the institutional,
managerial, and financial capability to comply with all obligations, terms, and
conditions set forth in the Agreement and any attachment thereto. (4) The
Recipient and any Affiliate will give Treasury, Treasury’s designee or the
Treasury Office of Inspector General (as applicable) access to, and opportunity
to examine, all documents, papers, or other records of the Recipient or
Affiliate pertinent to the provision of Payroll Support made by Treasury based
on the application, in order to make audits, examinations, excerpts, and
transcripts. (5) No Federal appropriated funds, including Payroll Support, have
been paid or will be paid, by or on behalf of the Recipient, to any person for
influencing or attempting to influence an officer or employee of an agency, a
Member of Congress, an officer or employee of Congress, or an employee of a
Member of Congress in connection with the awarding of any Federal contract, the
making of any Federal grant, the making of any Federal loan, the entering into
of any cooperative agreement, and the extension, continuation, renewal,
amendment, or modification of any Federal contract, grant, loan, or cooperative
agreement. (6) If the Payroll Support exceeds $100,000, the Recipient shall
comply with the disclosure requirements in 31 CFR Part 21 regarding any amounts
paid for influencing or attempting to influence an officer or employee of any
agency, a Member of Congress, an officer or employee of Congress, or an employee
of a Member of Congress in connection with the Payroll Support.



--------------------------------------------------------------------------------



 
[ex101pspagr017.jpg]




--------------------------------------------------------------------------------



 